DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Specie I, Figures 2-3 in the reply filed on 7/29/22 is acknowledged.  Applicant indicates that claims 1-4, 6-9, and 12-15 are readable on the elected Specie I, Figures 2-3.
Claims 5, 10, 11 and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 7/29/22.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 7-9, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ying et al. (CN-108880488-A).
For claims 1 and 12, Figure 2 of Ying et al. teaches an amplifier (Figure 2), and a method thereof, having input-overvoltage protection with low leakage current, the amplifier (Figure 2) comprising: a pair of input terminals (Vin+, Vin-) configured to receive a differential input signal (Vin+, Vin-), wherein the pair of input terminals (Vin+, Vin1-) includes a first input terminal (Vin+) and a second input terminal (Vin-); a differential pair of input transistors (the 2 PMOS input transistors that have their gates connected to receive V1 and V2) configured to amplify the differential input signal (Vin+, Vin-), wherein the differential pair of input transistors (the 2 PMOS input transistors that have their gates connected to receive V1 and V2) includes a first input transistor (the PMOS input transistor that has its gate connected to receive V1) and a second input transistor (the PMOS input transistor that has its gate connected to receive V2); a first protection transistor (the NMOS transistors connected between Vin+ and V1) in series between the first input terminal (Vin+) and a control input (V1)  of the first input transistor (the PMOS input transistor that has its gate connected to receive V1); and a voltage clamp (the 2 diodes connected PMOS transistors) connected between the control input (V1) of the first input transistor (the PMOS input transistor that has its gate connected to receive V1) and a control input (V2) of the second input transistor (the PMOS input transistor that has its gate connected to receive V2). 
For claims 2 and 13, it is seen in the operation of the amplifier in Figure 2 of Ying et al. that wherein an impedance of the first protection transistor (the NMOS transistor connected between Vin+ and V1) is configured to increase in response to an excursion of the first or second input terminal (Vin+, Vin-) (this is because connection structures of the first protection transistor and the voltage clamp in the amplifier is substantially the same as the amplifier of the invention, so their claim properties are presumed to be the same, see MPEP 2112.01).
For claims 3 and 14, Figure 2 of Ying et al. teaches that the amplifier further comprising a second protection transistor (the NMOS transistor connected between Vin- and V2) in series between the second input terminal (Vin-) and the control input (V2) of the second input transistor (the PMOS input transistor that has its gate connected to receive V2), wherein the voltage clamp (the 2 diodes connected PMOS transistors) is bidirectional.  Note that, for claim 14, Figure 2 of Ying et al. teaches that wherein a control input (gate) of the first protection transistor (the NMOS transistors connected between Vin+ and V1) and a control input (gate) of the second protection transistor (the NMOS transistors connected between Vin- and V2) are biased by a common bias voltage (voltage at node A).
For claims 4, Figure 2 of Ying et al. teaches that wherein a control input (gate) of the first protection transistor (the NMOS transistors connected between Vin+ and V1) and a control input (gate) of the second protection transistor (the NMOS transistors connected between Vin- and V2) are biased by a common bias voltage (voltage at node A).
For claim 7, Figure 2 of Ying et al. teaches that wherein the first input transistor (the PMOS input transistor that has its gate connected to receive V1) and the second input transistor (the PMOS input transistor that has its gate connected to receive V2) are p-type metal-oxide-semiconductor (PMOS) transistors each having a gate corresponding to the control input (gate V1 and gate V2), and the first protection transistor (the NMOS transistor connected between Vin+ and V1) and the second protection transistor (the NMOS transistor connected between Vin- and V2) are n-type metal-oxide-semiconductor (NMOS) transistors.
For claim 8, Figure 2 of Ying et al. teaches that wherein the bidirectional voltage clamp (the 2 diodes connected PMOS transistors) includes a first clamping circuit (the bottom one of the 2 diodes connected PMOS transistors) having a first terminal (gate and drain connection of the bottom diode) connected to the control input (gate at V1) of the first input transistor (the PMOS input transistor that has its gate connected to receive V1) and a second terminal (source) connected to the control input (gate at V2) of the second input transistor (the PMOS input transistor that has its gate connected to receive V2), and a second clamping circuit (the top one of the 2 diodes connected PMOS transistors) having a first terminal (gate and drain connection of the top diode) connected to the control input (gate at V2) of the second input transistor (the PMOS input transistor that has its gate connected to receive V2) and a second terminal (source) connected to the control input (gate at V1) of the first input transistor (the PMOS input transistor that has its gate connected to receive V1).
For claim 9, Figure 2 of Ying et al. teaches that wherein the first clamping circuit (the bottom one of the 2 diodes connected PMOS transistors) and the second clamping circuit (the top one of the 2 diodes connected PMOS transistors) each include at least one diode.
Claims 1-4, 6, 7, and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brantley et al. (US 2015/0028949).
For claims 1 and 12, Figure 3A of Brantley et al. teaches an amplifier (Figure 3), and a method thereof, having input-overvoltage protection with low leakage current, the amplifier comprising: a pair of input terminals (Vin+, Vin-) configured to receive a differential input signal (Vin+, Vin-), wherein the pair of input terminals (Vin+, Vin1-) includes a first input terminal (Vin+) and a second input terminal (Vin-); a differential pair of input transistors (310, 312) configured to amplify the differential input signal (Vin+, Vin-), wherein the differential pair of input transistors (310, 312) includes a first input transistor (310) and a second input transistor (312); a first protection transistor (306) in series between the first input terminal (Vin+) and a control input (gate of 310)  of the first input transistor (310); and a voltage clamp (302, 304) connected between the control input (gate of 310) of the first input transistor (310) and a control input (gate of 312) of the second input transistor (312). 
For claims 2 and 13, it is seen in the operation of the amplifier in Figure 3A of Brantley et al. that wherein an impedance of the first protection transistor (306) is configured to increase in response to an excursion of the first or second input terminal (Vin+, Vin-) (this is because connection structures of the first protection transistor connected to the input transistor in the amplifier is substantially the same as the amplifier of the invention, so their claim properties are presumed to be the same, see MPEP 2112.01).
For claims 3 and 14, Figure 3A of Brantley et al. teaches that the amplifier further comprising a second protection transistor (308) in series between the second input terminal 
(Vin-) and the control input (gate of 312) of the second input transistor (312), wherein the voltage clamp (302, 304) is bidirectional.  Note that, for claim 14, Figure 3A of Brantley et al. teaches that wherein a control input (gate) of the first protection transistor (306) and a control input (gate) of the second protection transistor (308) are biased by a common bias voltage (voltage 301).
For claims 4, Figure 3A of Brantley et al. teaches that wherein a control input (gate) of the first protection transistor (306) and a control input (gate) of the second protection transistor (308) are biased by a common bias voltage (voltage 301).
For claims 6 and 15, Figure 3A of Brantley et al. teaches wherein the first input transistor (306) and the second input transistor (308) are connected at a tail node (the junction connection of transistors 310 and 312 at the “-” terminal of voltage 301), wherein the amplifier further comprises a voltage source (301) connected between the tail node (the junction connection of transistors 310 and 312 at the “-” terminal of voltage 301) and a common bias node (the “+” terminal of voltage 301) providing the common bias voltage (voltage 301).
For claim 7, Figure 3A of Brantley et al. teaches that wherein the first input transistor (310) and the second input transistor (312) are p-type metal-oxide-semiconductor (PMOS) transistors (PMOS 310 and PMOS 312) each having a gate corresponding to the control input (gates of 310 and 312), and the first protection transistor (306) and the second protection transistor (308) are n-type metal-oxide-semiconductor (NMOS) transistors (NMOS 306 and NMOS 308).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directly to Examiner Long Nguyen whose telephone number is (571) 272-1753.  The Examiner can normally be reached on Monday to Friday from 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  The fax number for this group is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							
/Long Nguyen/
Primary Examiner
Art Unit 2842